DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a single piece insertable packing module, classified in F16K 41/04.
II. Claims 16-20, drawn to a ball valve seal and valve flow regulation, classified in F16K 1/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is not insertable as a single piece.  The subcombination has separate utility such as in a rotary ball valve.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and examination burden on the examiner as the examiner would have to search and consider in multiple different areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Preston Kent on 7/19/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Young US 6,089,531.
Regarding claim 1, Young discloses a packing module 96 insertable into a stuffing box for a valve, comprising: an annular packing body 96 having an inner surface (inner 96) and an outer surface (outer 96), one or more inner grooves formed in the inner surface (where inner T-seals 102 are in inner 96); one or more outer grooves formed in the outer surface (where outer seals 100 are in outer 96); a first seal 102 disposed in the one or more inner grooves; a second seal 100 disposed in the one or more outer grooves; and wherein the packing module is insertable into the stuffing box (may be seen as entire 98 or may be seen as just the part of 98 in which 96 resides as this may be considered a “stuffing box” or may be seen as 94) as a single piece (insertable as a single piece).
Regarding claim 2, wherein the annular packing body has a first length and the stuffing box comprising a stuffing box bore defining a second length (in this case the stuffing 
Regarding claim 4, the first seal 102 comprises a T-seal.
Regarding claim 5, the second seal 100 comprises an O-ring.
Regarding claim 6, a valve stem 20 configured to be insertable through the annular packing body.
Regarding claim 8, Young discloses a stuffing box assembly for a valve, comprising: an annular stuffing box 98 or 94 defining a longitudinal bore (in 98 or 94); a packing module 96 configured to fit within the longitudinal bore, the packing module having a packing body 96 carrying one or more seals 102, 100; and wherein the packing module is configured to be insertable into the longitudinal bore as a single piece (insertable as a single piece).
Regarding claim 9, the packing module is annular and has a longitudinal axis (Fig. 2), and further having an inner surface (inner 96) and an outer surface (outer 96), at least one of the inner and outer surfaces defining an annular groove about the longitudinal axis (annular inner grooves about 102 and annular outer grooves about 100).
Regarding claim 10, a resilient seal 100, 102 disposed in the annular groove.
Regarding claim 11, wherein the resilient seal is one or more of a T-seal 102, a ring seal 100, 102, or an O-ring seal 100.

Regarding claim 13, a T-seal 102 disposed within the one or more inner annular grooves and an O-ring 100 within the one or more outer annular grooves, the T-seal providing a fluid-tight seal against a valve stem 20 inserted.
Regarding claim 14, wherein the longitudinal bore defines a first diameter (the diameter of the bore in 98 where packing module 96 resides) defining a first volume (the diameter of the bore in 98 where the packing module 96 is as the bore is a single diameter along the packing module 96), the packing module 96 configured to substantially fill the first volume (Fig. 2, 96 fills this volume almost completely).
Regarding claim 15, wherein the longitudinal bore defines a second diameter (in 98, the diameter below 96 this is spaced from the stem 20) smaller than the first diameter, the second diameter defining a second volume providing a clearance space (this second diameter makes a second volume that is seen as a clearance space).
Claim(s) 1-3, 5-6, 8-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nearpass US 6,832,750.
Regarding claim 1, Nearpass discloses a packing module 30 insertable into a stuffing box for a valve, comprising: an annular packing body 30 having an inner surface (inner 30) and an outer surface (outer 30), one or more inner grooves formed in the inner surface (where inner seals 39 are in inner 30); one or more outer grooves 50 formed in the outer surface; a first seal 39 disposed in the one or more inner grooves; a second seal 52 disposed in the one or more outer grooves; and wherein the packing module is 
Regarding claim 2, wherein the annular packing body has a first length and the stuffing box comprising a stuffing box bore defining a second length (in this case the stuffing box bore may be seen as just 26 or in 12 from 28 to 81 where 30 is housed), wherein the first length is at least 90% of the second length (the stuffing box is not part of the claimed combination but annular packing body 30 is considerably longer than stuffing box when seen as 26 and is over 90% when the stuffing box is from 28 to 81 of 12).
Regarding claim 3, the annular packing body is formed of brass (col. 4, lines 60-64).
Regarding claim 5, the second seal 52 comprises an O-ring.
Regarding claim 6, a valve stem 58 configured to be insertable through the annular packing body.
Regarding claim 8, Nearpass discloses a stuffing box assembly for a valve, comprising: an annular stuffing box 12 defining a longitudinal bore (in 12); a packing module 30 configured to fit within the longitudinal bore, the packing module having a packing body 30 carrying one or more seals 39, 52; and wherein the packing module is configured to be insertable into the longitudinal bore as a single piece (insertable as a single piece).
Regarding claim 9, the packing module is annular and has a longitudinal axis (Fig. 4), and further having an inner surface (inner 30) and an outer surface (outer 30), at least one of the inner and outer surfaces defining an annular groove about the longitudinal axis (annular inner grooves about 39 and annular outer grooves at 50).
Regarding claim 10, a resilient seal 39, 52 disposed in the annular groove.

Regarding claim 12, one or more inner annular grooves on the inner surface (annular inner grooves about 39), and one or more outer annular grooves on the outer surface (annular outer grooves at 50).
Regarding claim 14, wherein the longitudinal bore defines a first diameter (at 26) defining a first volume (the diameter of the bore in 98 where the packing module 96 is as the bore is a single diameter along the packing module 96), the packing module 30 configured to substantially fill the first volume (Fig. 4, 30 fills this volume completely).
Regarding claim 15, wherein the longitudinal bore defines a second diameter (at 81) smaller than the first diameter, the second diameter defining a second volume providing a clearance space (this second diameter makes a second volume that is seen as a clearance space).
Claim(s) 1-2, 5-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Renfro US 2,876,987.
Regarding claim 1, Renfro discloses a packing module 30 insertable into a stuffing box for a valve, comprising: an annular packing body 32 having an inner surface (inner 30) and an outer surface (outer 30), one or more inner grooves 33 formed in the inner surface; one or more outer grooves 34 formed in the outer surface; a first seal 35 disposed in the one or more inner grooves; a second seal 36 disposed in the one or more outer grooves; and wherein the packing module is insertable into the stuffing box (18 or just the part of 18 below threads 25) as a single piece (insertable as a single piece).

Regarding claim 5, the second seal 52 comprises an O-ring.
Regarding claim 6, a valve stem 17 configured to be insertable through the annular packing body.
Regarding claim 7, a ball seal on an end of the valve stem (col. 1, lines 20-24, ball type plug valve), the ball seal configured to sealingly engage a valve seat 13.
Regarding claim 8, Renfro discloses a stuffing box assembly for a valve, comprising: an annular stuffing box 18 defining a longitudinal bore (in 18); a packing module 30 configured to fit within the longitudinal bore, the packing module having a packing body 32 carrying one or more seals 35, 36; and wherein the packing module is configured to be insertable into the longitudinal bore as a single piece (insertable as a single piece).
Regarding claim 9, the packing module is annular and has a longitudinal axis (Fig. 3), and further having an inner surface (inner 30) and an outer surface (outer 30), at least one of the inner and outer surfaces defining an annular groove about the longitudinal axis 33, 34.
Regarding claim 10, a resilient seal 35, 36 disposed in the annular groove.
Regarding claim 11, wherein the resilient seal is one or more of a ring seal 35, 36, or an O-ring seal 35, 36.

Regarding claim 14, wherein the longitudinal bore defines a first diameter (below threads 25) defining a first volume (at this volume), the packing module 30 configured to substantially fill the first volume (Fig. 1, 30 fills this volume completely).
Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Grove US 3,556,472.
Regarding claim 1, Grove discloses a packing module insertable into a stuffing box for a valve (insertable into a stuffing box is intended use and not part of the claimed combination), comprising: an annular packing body 31 having an inner surface (inner 31) and an outer surface (outer 31), one or more inner grooves formed in the inner surface (where O-rings 38 resides); one or more outer grooves formed in the outer surface (where O-ring 39 resides); a first seal 38 disposed in the one or more inner grooves; a second seal 39 disposed in the one or more outer grooves; and wherein the packing module is insertable into the stuffing box 21 as a single piece (insertable as a single piece).
Regarding claim 2, wherein the annular packing body has a first length and the stuffing box comprising a stuffing box bore defining a second length, wherein the first length is at least 90% of the second length (Fig. 3, 31 is longer than 21).
Regarding claim 5, the second seal 39 comprises an O-ring.
Regarding claim 6, a valve stem 24 configured to be insertable through the annular packing body.
Claim(s) 1-2, 6, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cutcher US 4,630,636.
Regarding claim 1, Cutcher discloses a packing module insertable into a stuffing box for a valve (insertable into a stuffing box is intended use and not part of the claimed combination), comprising: an annular packing body 7 having an inner surface 7a and an outer surface (outer 7), one or more inner grooves formed in the inner surface (where inner seals 2-4 are between shoulder and snap ring 5); one or more outer grooves formed in the outer surface (where outer seals 2-4 are between shoulder and snap ring 5); a first seal (inner 2-4) disposed in the one or more inner grooves; a second seal (outer 2-4) disposed in the one or more outer grooves; and wherein the packing module is insertable into the stuffing box 12 as a single piece (insertable as a single piece).
Regarding claim 2, wherein the annular packing body has a first length and the stuffing box comprising a stuffing box bore defining a second length, wherein the first length is at least 90% of the second length (Figs. 1-2, the first length of the body is longer than the stuffing box bore).
Regarding claim 6, a valve stem 14 configured to be insertable through the annular packing body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 6,089,531 in view of Nearpass US 6,832,750.
Regarding claim 3, Young lacks the annular packing body is formed of a brass or brass alloy.  Nearpass discloses the annular packing body is formed of brass (col. 4, lines 60-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the annular packing body of Young out of brass as disclosed by Nearpass as a matter of simple substitution of materials .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 6,089,531 in view of Adams US 4,585,210.
Regarding claim 7, Young lacks a ball seal on an end of the valve stem, the ball seal configured to sealingly engage a valve seat.  Adams discloses a ball seal 36 on an end of the valve stem 26, the ball seal configured to sealingly engage a valve seat 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the gate 22 and gate seats of Young with the ball seal and accompanying seat of Adams as a matter of simple substitution of reciprocating valves and/or to provide a valve member and seat that would provide more force to the seat to provide less possibility of leakage as the ball seal valve member could be forced harder against the valve seat.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited discloses similar valves that have packing bodies with seals in inner and outer grooves as claimed.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921